

117 HR 5288 IH: Teaching Engaged Citizenship Act of 2021
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5288IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Ms. Scanlon (for herself and Mr. Meijer) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Education to establish a Civic Education and Service Learning Grant Program, and for other purposes.1.Short titleThis Act may be cited as the Teaching Engaged Citizenship Act of 2021.2.Civic education and service learning grant program(a)In generalThe Secretary of Education shall establish the Civic Education and Service Learning Grant Program to award grants, on a competitive basis, to eligible entities to—(1)promote and expand civic education by supporting the development and implementation of high-quality civic education and service-learning programming in public elementary schools and public secondary schools;(2)promote the development and implementation of evidence-based curricula and educational standards and provide teacher development with respect to civic education and service-learning programming in public elementary schools and public secondary schools; and(3)assist State and local educational agencies, institutions of higher education, and nonprofit organizations in supporting civic education and service-learning in public elementary schools and public secondary schools.(b)ApplicationsTo be eligible for a grant under this section, an eligible entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate, including specifying whether the grant will be used for—(1)the training of teachers with respect to civic education and service-learning under subsection (c)(1); or(2)the development and implementation of civic education and service-learning programs under subsection (c)(2).(c)Grant usesAn eligible entity shall use grant funds awarded under this section, in accordance with the application submitted by such entity under subsection (b), for one of the following activities:(1)The development and implementation of programs for the training of teachers with respect to civic education and service-learning, including—(A)training teachers with respect to effective strategies for instructing students in civic education and service-learning;(B)hosting training sessions for teachers to share best practices and learn new skills;(C)developing classroom resources to aid teachers with respect to improving civic education and service-learning programs for students;(D)supporting other programs designed to provide teachers with the knowledge and skills necessary for teaching civic education; and(E)coordinating with local organizations and community-based services and programs to provide hands-on and experiential civic learning development opportunities.(2)The development and implementation of effective civic education and service-learning programs, including—(A)establishing a new, or improving an existing, civic education or service-learning program, including by—(i)developing and modifying curricula relating to civic education and service-learning; and(ii)creating and administering classroom activities, thesis projects, individual or group projects, internships, or community service activities related to civic education, including—(I)simulated congressional hearings;(II)courtroom simulations; and(III)simulated public hearings;(B)evaluating and increasing the effectiveness of such programs for participating students, including with respect to—(i)understanding of United States law, history, and government by such students;(ii)the participation of such students with respect to voting and other forms of political and civic engagement;(iii)critical thinking skills and media and digital literacy of such students;(iv)interest of such students in employment and careers in military, national, and public service; and(v)the ability of such students to solve problems through collaboration and compromise;(C)developing and supporting programs necessary to the efficacy of civic education or service-learning programs, as determined by the Secretary; and(D)coordinating with Government entities, nonprofit organizations, or a consortia of such entities and organizations to provide students with experiences related to civic education.(d)Subgrants(1)In generalAn eligible entity that is a State educational agency may use the grant awarded under this section to award subgrants, on a competitive basis, to local educational agencies served by such State educational agency.(2)Use of fundsA local educational agency receiving a subgrant from a State educational agency under this subsection shall use the funds to carry out the activities under subsection (c) for which such State educational agency received the grant.(3)ApplicationA local educational agency shall submit to the State educational agency an application in such form, at such time, and containing such information as the State educational agency deems appropriate.(4)FundsOf the grant amount used to award subgrants under this subsection, a State educational agency shall use not less than 50 percent to award such subgrants to local educational agencies that serve high-need schools.(e)Geographic distributionIn awarding grants under this section, the Secretary shall select eligible entities that are located in different geographic regions of the United States.(f)RegulationsThe Secretary shall promulgate such regulations as may be necessary to carry out this section, including—(1)procedures for eligible entities to apply for grants under this section;(2)the competitive process for the awarding of grants; and(3)reporting requirements by recipients of such grants.(g)ReportNot later than 12 months after the date on which the first grant is awarded under this section, and on an annual basis thereafter, the Secretary shall submit to Congress a report containing the following:(1)Information with respect to each eligible entity to which a grant was awarded under this section during the preceding 12-month period, including with respect to—(A)the programs funded by such grants; and(B)the schools involved in such programs.(2)An evaluation of any successes of the programs for which grants are awarded under this section, including with respect to—(A)progress toward implementing a civic education curriculum in all elementary schools and secondary schools by 2031; and(B)the number of students in grades 4, 8, and 12 testing at or above the proficient level in the civics and history portions of the National Assessment of Education Progress Test under section 303 of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622), as compared with the last administration of such assessment.(3)An assessment of any need for additional funding for programs under this section.(h)Authorization of appropriationsThere is authorized to be appropriated for purposes of carrying out this section $400,000,000 for each fiscal year, of which—(1)50 percent shall be used to award funds to carry out programs authorized under subsection (c)(1), of which—(A)50 percent shall be used to award funds to eligible entities that are State educational agencies; and(B)50 percent shall be used to award funds to eligible entities that are not State educational agencies; and(2)50 percent shall be used to award funds to carry out programs authorized under subsection (c)(2), of which—(A)50 percent shall be used to award funds to eligible entities that are State educational agencies; and(B)50 percent shall be used to award funds to eligible entities that are not State educational agencies.3.Office of civic education(a)In generalThe Department of Education Organization Act (20 U.S.C. 3401 et seq.) is amended—(1)in section 202(b)(1)—(A)in subparagraph (E), by striking and at the end;(B)by redesignating subparagraph (F) as subparagraph (G); and(C)by adding after subparagraph (E) the following:(F)an Assistant Secretary for Civic Education; and; and(2)in title II, by adding at the end the following:221.Office of Civic Education(a)Establishment(1)In generalThe Secretary shall establish in the Department an Office of Civic Education (referred to in this section as the Office).(2)Assistant secretaryThe Office will be administered by the Assistant Secretary for Civic Education appointed under section 202(b) (referred to in this section as the Assistant Secretary).(3)MissionThe mission of the Office shall be to promote civic education throughout the United States.(4)FunctionsThe Assistant Secretary shall be responsible for engaging in activities to carry out the mission described in paragraph (3), including by—(A)managing the Civic Education and Service Learning Grant Program established under section 2 of the Teaching Engaged Citizenship Act of 2021, including presenting recommendations of funding for such Civic Education and Service Learning Grant Program to the Secretary, who has authority to grant final approval of the selected grantees;(B)advising the Secretary;(C)coordinating with the agencies and offices of the Department to update relevant programs;(D)engaging in stakeholder relations and developing external partnerships;(E)identifying best practices by State and local educational agencies, in conjunction with the Center for Civic Excellence and the Civic Education Advisory Committee, established in this section; and(F)collaborating with other Federal agencies.(b)Center for civic excellenceThe Office shall establish a Center for Civic Excellence to—(1)analyze the programs created under the Civic Education and Service Learning Grant Program established under section 2 of the Teaching Engaged Citizenship Act of 2021, including with respect to suggestions for best practices from State educational agencies and local educational agencies; and(2)develop best practices with respect to the implementation of civic education in accordance with the recommendations of the Civic Education Advisory Committee established in subsection (c).(c)Civic education advisory committee(1)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall establish a Civic Education Advisory Committee (referred to in this subsection as the Committee) to advise the Assistant Secretary with respect to civic education policy.(2)Membership(A)In generalThe Committee shall be composed of 12 members, of whom—(i)2 shall be students;(ii)2 shall be civics educators;(iii)4 shall be representatives from State educational agencies or local educational agencies; and(iv)4 shall be representatives from nonprofit organizations that focus on civic education.(B)Initial appointmentsThe Secretary shall appoint the members of the Committee not later than 180 days after the date of enactment of this section.(3)Period of appointment(A)In generalA member of the Committee shall be appointed for a term of 2 years.(B)VacanciesAny vacancy in the Committee—(i)shall not affect the powers of the Committee; and(ii)shall be filled as soon as practicable in the same manner as the original appointment.(C)Consecutive termsA member of the Committee may serve an additional consecutive term.(4)MeetingsThe Committee shall meet not fewer than 4 times per year.(5)DutiesThe Committee shall—(A)develop recommendations and advise the Assistant Secretary on policies, initiatives, and outreach relating to civic education;(B)evaluate and review ongoing research and promotion activities relating to civic education;(C)evaluate the impact of the Civic Education and Service Learning Grant Program established under section 2 of the Teaching Engaged Citizenship Act of 2021 and recommend ways to adjust funding levels and strategies;(D)use the information contained in the report required under paragraph (7)(A) to select recipients of the Excellence in Civics Award established under section 5 of the Teaching Engaged Citizenship Act of 2021; and(E)provide additional assistance and advice to the Assistant Secretary as appropriate.(6)Personnel matters(A)CompensationA member of the Committee shall serve without compensation.(B)Travel expensesA member of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, in accordance with section 5703 of title 5, United States Code.(7)Report(A)In generalNot later than 12 months after the date of the establishment of the Committee, the Committee shall submit to the Assistant Secretary a report on criteria used to evaluate—(i)high-quality civic education; and(ii)service learning.(B)UseThe Assistant Secretary shall use the information contained in the report required under subparagraph (A) to evaluate programs created under the Civic Education and Service Learning Grant Program established under section 2 of the Teaching Engaged Citizenship Act of 2021.(8)DurationThe Committee shall be established for a period of 2 years and may be renewed at the direction of the Secretary..(b)Conforming amendmentThe table of contents in section 1 of the Department of Education Organization Act (20 U.S.C. 3401 note) is amended by inserting after the item relating to section 220 the following:Sec. 221. Office of Civic Education..4.National civics assessment(a)Elementary and secondary education act of 1965(1)State plansSection 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311) is amended—(A)in subsection (g)(2)(D), by striking reading and mathematics and inserting reading, mathematics, civics, and history; and(B)in subsection (h)(1)(C)(xii), by striking reading and mathematics and inserting reading, mathematics, civics, and history.(2)Local educational agency plansSection 1112(c)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(c)(3)) is amended by striking reading and mathematics and inserting reading, mathematics, civics, and history.(b)National assessment of educational progressSection 303 of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622) is amended—(1)in subsection (b)—(A)in paragraph (2)—(i)in subparagraphs (B), (C), and (E), by striking reading and mathematics and inserting reading, mathematics, civics, and history;(ii)in subparagraph (D)—(I)by striking civics,; and(II)by striking history,; (iii)in subparagraph (G), by striking and at the end;(iv)in subparagraph (H), by striking the period and inserting ; and; and(v)by adding at the end the following:(I)ensure that achievement data from the civics and history assessments described in subparagraphs (B), (C), and (E) are made available both in the aggregate for the United States and separately for each State.; and(B)in paragraph (3), in subparagraphs (A)(i), (A)(ii), and (C)(ii), by striking reading and mathematics and inserting reading, mathematics, civics, and history; and(2)in subsection (d)(3), in subparagraphs (A) and (B), by striking reading and mathematics and inserting reading, mathematics, civics, and history.5.Excellence in civics award(a)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary shall award to eligible recipients, on an annual basis, the Excellence in Civics Award to highlight excellence in the development and teaching of civic education and service-learning, with special attention to programs that address community needs.(b)NominationsTo be eligible for an award under subsection (a), an eligible recipient shall submit to the Secretary a nomination, of any eligible recipient, in such form, at such time, and containing such information as the Secretary determines appropriate, including with respect to the eligible recipient—(1)a description of the innovative civic education or service-learning programs or projects administered or completed by such eligible recipient;(2)with respect to an award for service-learning programs or projects, the impact of such programs or projects on—(A)measurable civics learning outcomes; or(B)addressing community or national needs, including—(i)disaster relief;(ii)education;(iii)poverty reduction;(iv)reintegration of individuals who have been incarcerated;(v)senior citizen aid; and(vi)public safety; and(3)with respect to an award for education programs, teaching styles, or projects, the ability of such programs, teaching styles, or projects to be implemented on a national level.(c)Selection of recipientsThe Civic Education Advisory Committee established under section 221(c) of the Department of Education Organization Act (20 U.S.C. 3401 et seq.), as added by section 3 of this Act, shall, in accordance with paragraph (5)(D) of such section 221(c), select recipients of awards under this section.(d)Eligible recipient definedFor purposes of this section, the term eligible recipient means—(1)a State educational agency;(2)a local educational agency;(3)a public elementary school;(4)a public secondary school;(5)a teacher;(6)a student; (7)a group of students; and(8)a consortium of—(A)1 or more of the entities described in paragraphs (1) through (7); and(B)a nonprofit, nongovernmental organization.6.Development of material relating to civic education and effective citizenship(a)In generalCovered officials shall work jointly to—(1)develop educational materials and teaching resources relating to civic education and effective citizenship, including by—(A)enhancing existing online resources; and(B)supporting the distribution of hard copy and digital materials to local libraries, polling locations, and schools; and(2)distribute such materials to the public. (b)ReportingThe covered officials shall submit to Congress a report with respect to the development and distribution efforts required under subsection (a).(c)Covered official definedIn this section, term covered official means—(1)the Librarian of Congress;(2)the Director of the Institute of Museum and Library Services; and(3)the Archivist of the United States.(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for fiscal year 2022 and each succeeding fiscal year.7.Rule of constructionNothing in this Act shall be construed as authorizing the Secretary of Education to prescribe a civics and history curriculum.8.DefinitionsIn this Act:(1)Civic educationThe term civic education means an educational program that provides participants with knowledge of law, government, and the rights and responsibilities of citizens and skills that enable participants to participate responsibly in democracy.(2)Eligible entity(A)In generalThe term eligible entity means—(i)a State educational agency; or(ii)an entity described in subparagraph (B) in partnership with a State educational agency or local educational agency.(B)Other entitiesThe entities described in this subparagraph are as follows:(i)An institution of higher education.(ii)A community-based organization.(iii)A nonprofit, nongovernmental organization.(iv)A consortium of entities described in subparagraphs (i) through (iii).(3)ESEA termsThe terms elementary school, institution of higher education, local educational agency, poverty line, secondary school, Secretary, State, and State educational agency have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(4)High-need schoolThe term high-need school means any public elementary school or secondary school that is located in an area in which the percentage of students from families with incomes below the poverty line is 30 percent or more, as determined by the Secretary.(5)Service-learningThe term service-learning has the meaning given such term in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511).